Citation Nr: 1504704	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  10-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Board notes that, in addition to the paper claims file, the Veteran also has an electronic Virtual VA and Veterans Benefit Management System (VBMS) paperless claims file.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the December 2014 Informal Hearing Presentation, the remainder of the documents are either duplicative of the evidence in the paper claims file or irrelevant to the claim on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

The Board finds that remand is necessary to afford the Veteran a VA examination so as to determine the etiology of his lumbar spine disability.  In this regard, a prior VA examination was conducted in February 2009, which did not provide adequate rationale.  The VA examiner noted a diagnosis of thoracic and lumbosacral spine spondylosis.  The examiner noted that a review of the records revealed a temporary spine condition, chronic back strain, while on active duty that appeared to have resolved due to negative reports of back pain at discharge.  The examiner noted no documentation of ongoing treatment for a back condition from the 1970 separation from service to 2009.  The examiner noted a statement from the Veteran's private provider that suggested a chronic back condition but with no supportive documentation to suggest an ongoing or chronic problem from the time of military service.  The examiner also noted that there was no evidence in the Veteran's service treatment records of an alleged back injury while changing a tire or related to an exploding tire rim, as the Veteran contends.  

The Board notes that the examiner did not consider the Veteran's statements related to his injury in service, supported by a buddy statement, and his repeated statements, supported by his wife's testimony at a November 2008 RO hearing, with respect to treatment from a chiropractor since he left service.  The examiner further disregarded the characterization of the Veteran's back condition as "chronic" in his service treatment records.  Thus, the Board finds that remand is necessary to obtain an opinion that takes these statements into account.  

Furthermore, while the examiner noted that the Veteran's service treatment records did not document the injury he reportedly received while changing a tire, the Board notes that the Veteran's DD Form 214 reports that the Veteran's service treatment records were temporary files, indicating that such records may be incomplete.  On remand, the AOJ must attempt to obtain any missing service treatment records or verify that those of record are complete.  

Finally, the Veteran's wife noted at the November 2008 RO hearing that the Veteran received treatment from a chiropractor for 35 years.  VA treatment records dated December 2009 noted that the Veteran saw a chiropractor on a regular basis.  Thus, on remand, such records of treatment by a chiropractor must be obtained.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his back disability and obtain the necessary authorization to obtain such records, specifically any records from chiropractic treatment.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  Obtain any outstanding service treatment records pertaining to the Veteran's treatment for a back injury in 1970 while in Vietnam, to include clinical records from the field hospital in Can Tho.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

4.  After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his back disability.  The claims file, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current back disability is caused by or related to his military service, to include the chronic back strain noted in his service treatment records.  

In offering any opinion the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology of such disorder.  The rationale for any opinion offered should be provided.  

5.  After the above development is completed, re-adjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




